            Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

COURTLAND SAVAGE                                     )
333 Oak Wood Dr.                                     )
Mount Holly, NC 28120                                )
                                                     )
                      Plaintiff,                     )
                                                     )       Civil Action No. 19-2983 (ABJ)
v.                                                   )
                                                     )
                                                     )
DEPARTMENT OF THE NAVY                               )
1000 Navy Pentagon                                   )
Washington, DC 20350-1000                            )
                                                     )
                      Defendant.                     )
                                                     )


                            FIRST SUPPLEMENTAL COMPLAINT

       This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et.

seq., and the Privacy Act (“PA”), 5 U.S.C. § 552a, et seq., seeking the production of agency

records requested by the plaintiff, Courtland Savage (hereinafter “Plaintiff”), from the defendant,

Department of the Navy (hereinafter “Defendant”). As grounds therefor, Plaintiff alleges as

follows:

                                   JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. §§ 552(a)(4)(B)
and 552a(g), and 28 U.S.C. §1331.
       2.      Venue is proper in this district pursuant to 5 U.S.C. §552(a)(4)(B).

                                            PARTIES

       3.      Plaintiff is an African-American and former naval officer assigned as a student

pilot with the Navy’s Strike Fighter Squadron 106 (VFA-106). Plaintiff, along with another

African-American student pilot, Captain J.A., was the subject of racial discrimination by the
               Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 2 of 6




VFA-106 command, which ultimately resulted in his untimely discharge from the service and

formed the basis of an Equal Opportunity (“EO”) command investigation.

          4.      Defendant is an agency within the meaning of 5 U.S.C. § 552(f) and is in

possession and/or control of the records requested by Plaintiff that are the subject of this action.


                                       STATEMENT OF FACTS

          5.      In January 2016, Plaintiff commenced training as a student pilot in VFA-106.

During his tenure as a student in this unit, Plaintiff and Captain J.A. were the subjects of myriad

insensitive and racist jokes and actions by various members of the command, and were targeted

for attrition from the program. One example of the discriminatory acts by the command was the

formation of a text message communication group consisting solely of Caucasian instructor

pilots who were also graduates of the United States Naval Academy; the group referred to

themselves as the “Pure Bloods.” Plaintiff and Captain J.A. were the subjects of many race-based

comments by members of the “Pure Bloods.”

          6.      In April 2017, Plaintiff was removed from the training pipeline after undergoing a

subjective review board known as a Field Naval Aviator Evaluation Board (“FNAEB”). Plaintiff

challenged this board on the basis of racial discrimination via a congressional inquiry in July

2017 and a formal EO complaint in December 2017. Likewise, Captain J.A. also filed an EO

complaint. The two complaints were merged, and in April 2018, the Commander, Naval Air

Forces (CNAF), Vice Admiral Dewolfe Miller, III, convened an investigation. The report of

investigation was completed on August 16, 2018, and submitted to Vice Admiral Miller for final

action.

          7.      Upon conclusion of the report of investigation, neither Plaintiff nor Captain J.A.

was provided a copy. On April 15, 2019, after receiving no further correspondence on the matter,


                                                   2
             Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 3 of 6




Plaintiff submitted a request under the FOIA for a copy of the investigating officer’s final report

and accompanying endorsements.

       8.       On May 13, 2019, almost one month after receiving Plaintiff’s FOIA request,

Vice Admiral Miller authored his final endorsement. This endorsement approved only select

findings and recommendations of the investigating officer (which included a finding that

Plaintiff’s FNAEB was improperly influenced by the racial slurs of the “Pure Bloods”); a

majority of the findings and recommendations were either deleted or amended.

       9.       On May 17, 2019, four days after the final endorsement was authored, Plaintiff

was provided a heavily redacted, partial denial of his request. The redactions and withholdings

were made under 5 U.S.C. §§ 522(b)(3), (5), and (6), and include many of the pre-amended and

“deleted” findings and recommendations, as well as the investigating officer’s “Executive

Summary” of the report.

       10.      Plaintiff timely appealed the unlawful withholdings to the Office of the Judge

Advocate General, Department of the Navy, asserting that Defendant had failed to exercise

sound and reasonable decision making in withholding documents under 5 U.S.C. §§ 522(b)(5)

and (6), and that the exemptions cited were either inapplicable or could be narrowly tailored so

as not to exclude whole pages, e.g. the full redaction of the “Executive Summary” portion of the

report of investigation.

       11.      On July 29, 2019, Defendant denied the appeal and affirmed the partial denial of

withheld records. Plaintiff has exhausted all administrative remedies, and now brings this cause

of action.

       12.      On October 3, 2019, after exhausting all administrative remedies, Plaintiff

brought this cause of action based on the unlawful FOIA denial. As of the date of this filing,



                                                 3
            Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 4 of 6




VFA-106 remains under heightened scrutiny for certain misconduct which is related, in part, to

Plaintiff’s action. 1

          13.    On November 5, 2019, shortly before the deadline for Defendant’s answer to the

Complaint, Plaintiff received correspondence from the Office of the Judge Advocate General,

amending the July 29, 2019 decision and remanding his matter to CNAF for review under the

PA. This correspondence noted that the initial request should have been processed under the PA.

Defendant’s filing deadline was extended in order to reprocess the request.

          14.    On December 6, 2019, CNAF provided a second production of the responsive

documents. The redactions/withholdings were identical to the redactions in the first production

but were now made under 5 U.S.C. § 552a(d)(5) in lieu of 5 U.S.C. § 552(b)(5).

          15.    Plaintiff timely appealed the withholdings under both the FOIA and the PA,

asserting that, in addition to the arguments in the previous appeal, Defendant essentially swapped

FOIA exemption (b)(5) for PA exemption (d)(5), and the PA exemption cited is inapplicable to

the withheld information. Plaintiff stayed the lawsuit pending resolution of the administrative

appeal.

          16.    On March 31, 2020, Defendant denied the administrative appeal, asserting that the

PA does not apply to the information requested by Plaintiff.

          17.    On June 1, 2020, Plaintiff received correspondence from Defendant amending its

response to the FOIA/PA appeal. Defendant determined the PA does in fact apply to the

information sought by Plaintiff but nevertheless affirmed the denial of the appeal.

          18.    Having exhausted all administrative remedies with regard to the PA denial,

Plaintiff now files this Supplemental Complaint addressing the PA withholdings.

1
  See, e.g. https://www.militarytimes.com/news/your-navy/2019/08/09/navy-fires-marine-xo-of-
the-gladiators/ (last visited Oct. 1, 2019).
                                                 4
          Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 5 of 6




                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
                      Unlawful Withholding of Non-Exempt Documents

       19.     Plaintiff incorporates paragraphs 5 – 12 as if fully stated herein.

       20.     Defendant is subject to the FOIA requirements under 5 U.S.C. § 522(f)(1).

       21.     Defendant’s unlawful withholding of records requested by Plaintiff violates 5

U.S.C. § 522(a)(3)(A) by, inter alia, seeking to withhold agency records under 5 U.S.C. §§

522(b)(5) and (6) without adequately describing the documents withheld, without establishing a

factual or legal basis for the application of these exemptions to the responsive agency

documents, and without performing a sufficient segregability analysis to justify withholding

nonexempt portion of the records, which should be disclosed as reasonably segregable from

exempt portions.

       22.     Plaintiff is being irreparably harmed by reason of Defendant’s unlawful

withholding of records responsive to Plaintiff’s FIOA request, which would enable Plaintiff to

understand the full breadth of the command’s misconduct and the interplay of the racial

discrimination with the FNAEB (which he is unable to remove from his record absent this full

understanding), and allow the public to be informed of the systemic racism within Defendant’s

VFA-106 training program. Plaintiff and the public will continue to be irreparably harmed unless

Defendant is compelled to conform its conduct to the requirements of the law.

                                      COUNT TWO
                              Violation of PA, 5 U.S.C. § 552a
                      Unlawful Withholding of Non-Exempt Documents

       23.     Plaintiff incorporates paragraphs 5 – 18 as if fully stated herein.

       24.     Plaintiff submitted a proper request for his records under 5U.S.C. § 552a(d)(1).




                                                 5
          Case 1:19-cv-02983-ABJ Document 10 Filed 06/22/20 Page 6 of 6




       25.     Defendant has failed to comply with its requirement to produce the requested

records through its withholding of the documents under 5 U.S.C. § 522a(d)(5).

                                    REQUESTED RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

produce, by a date certain, any and all non-exempt records to Plaintiff’s FOIA/PA request and a

Vaughn index of any responsive records withheld under claim of exemption; (2) enjoin

Defendant from continuing to withhold any and all non-exempt records responsive to Plaintiff’s

FOIA/PA request; (3) grant Plaintiff an award of attorneys’ fees and other litigation costs

reasonably incurred in this action pursuant to 5 U.S.C. §552(a)(4)(E); and (4) grant Plaintiff such

other relief as the Court deems just and proper.


Dated: June 22, 2020


                                      Respectfully submitted,




                                      Eric S. Montalvo, DC Bar No. 993206
                                      FEDERAL PRACTICE GROUP
                                      1750 K Street N.W., Suite 900
                                      Washington, D.C. 20006
                                      Telephone: 202-862-4360
                                      Facsimile: 888-899-6053
                                      emontalvo@fedpractice.com

                                      Counsel for Plaintiff




                                                   6
